UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4617


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RUDY   AMILCAR   MARROQUIN-ZUNIGA,   a/k/a   Rudy   Amilicar
Marroquin-Zuniga, a/k/a Rudy Marroquin, a/k/a Ilder Martinez
Catreras, a/k/a Rudi Marroquin, a/k/a Rudy Amilca Marroqui
Zuniga, a/k/a Amilcar Marroquin, a/k/a Ilder Martinez-
Cortreras, a/k/a Amilicar Marrorquin, a/k/a Acero Marroquin
Gonzalez, a/k/a Amilcar Martinez Marroquin,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:10-cr-00021-TSE-1)


Submitted:   March 29, 2011                 Decided:   April 18, 2011


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Geremy Kamens,
Assistant Federal Public Defender, Caroline S. Platt, Research
and Writing Attorney, Alexandria, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Elizabeth A. Gerlach,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Rudy Amilcar Marroquin-Zuniga, a citizen of Guatemala,

appeals his sentence at the low end of his advisory guideline

range    to   eighteen      months    in    prison   after        pleading       guilty   to

unlawful reentry of a deported alien following an aggravated

felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).       On appeal, Marroquin-Zuniga contends that his sentence

is both procedurally and substantively unreasonable.                         We affirm.

              We review a sentence imposed by the district court

under a deferential abuse-of-discretion standard.                          See Gall v.

United States, 552 U.S. 38, 51 (2007).                     The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                               We

then    consider     the    substantive      reasonableness         of     the    sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.              On appeal, we presume that a sentence

within    a    properly     calculated       guideline      range     is     reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              In   sentencing,        the       district     court        should     first

calculate      the      guideline     range       and      give     the     parties       an

opportunity        to      argue     for     whatever       sentence         they     deem


                                            3
appropriate.         United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.     2007).        The    district      court     should      then       consider     the

relevant § 3553(a) factors to determine whether they support the

sentence      requested       by   either    party.        Id.        When    rendering     a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case before the court.             Carter, 564 F.3d at 328, 330.                    “Such

individualized         treatment       is     necessary          to     consider       every

convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes

magnify, the crime and the punishment to ensue.”                                Id. at 328

(internal quotation marks and citations omitted).

               In    explaining      the    chosen    sentence,         the     “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but    when    the    judge    decides      simply    to    apply       the     guidelines,

“doing    so    will    not    necessarily        require    lengthy         explanation.”

Rita   v.     United    States,      551    U.S.    338,    356       (2007).      This    is

“because       guidelines      sentences         themselves       are    in     many     ways

tailored to the individual and reflect approximately two decades

of close attention to federal sentencing policy.”                            United States

v.    Hernandez,       603    F.3d   267,    271     (4th    Cir.       2010)     (internal

quotation marks and citations omitted).                     While a district court


                                             4
must consider the statutory factors and explain its sentence, it

need not explicitly reference § 3553(a) or discuss every factor

on the record, particularly when the district court imposes a

sentence within a properly calculated guideline range.       United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

           Marroquin-Zuniga contends his sentence is procedurally

unreasonable because the district court did not address one of

the disparity arguments he made in writing before the sentencing

hearing.   While the district court noted it had counsel’s brief,

asked about and then addressed the disparity argument he made at

the hearing, and gave him several opportunities to make whatever

argument he wanted, he did not address this argument at the

hearing.   In any event, having reviewed the record, we conclude

that the district court adequately explained its decision to

sentence Marroquin-Zuniga at the low end of his guideline range.

           He next contends that his sentence at the low end of

his guideline range is unduly harsh and therefore substantively

unreasonable for three reasons.     First, while he concedes his

offense level was correctly enhanced under the guidelines based

on his prior aggravated felony, he contends the enhancement is

not warranted simply because he received a suspended sentence

for the aggravated felony of 365 days rather than 364 days.

Second, he argues his sentence is also unwarranted when compared

to sentences of offenders in fast-track districts.      Finally, he


                                5
contends that since the longest sentence he ever received before

was   only    seven    months,     a   lower   sentence   would   have     been

sufficient to deter him from returning to the United States.

Taking   into   account      the   totality    of   the   circumstances,    we

conclude that Marroquin-Zuniga has not rebutted the presumption

that his sentence is reasonable, and the district court did not

abuse its discretion in sentencing him to eighteen months.

             We therefore affirm the district court’s judgment.             We

dispense     with     oral   argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                        6